                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

RICHARD ARROWSMITH,

      Plaintiff,

v.                                                       Case No: 5:19-mc-4-Oc-30PRL

HESTER FAMILY CARE &
BARIATRIC CENTER,

      Defendant.


                                           ORDER

      THIS CAUSE came on for consideration on the Report and Recommendation

submitted by Magistrate Judge Philip R. Lammens (Doc. 10). The Court notes that neither

party filed written objections to the Report and Recommendation and the time for filing

such objections has elapsed.

      After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge's Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Doc. 10) of the Magistrate Judge is

adopted, confirmed, and approved in all respects and is made a part of this order for all

purposes, including appellate review.

      2.     A Final Judgment of Garnishment will be entered separately.
      3.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 31st day of May, 2019.




Copies Furnished To:
Counsel/Parties of Record




                                            2
